UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4991



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TIMOTHY EDWARD SIMMS, a/k/a DeNasty,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CR-97-355-WMN)


Submitted:   September 20, 2002           Decided:   November 8, 2002


Before WILKINS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael D. Montemarano, MICHAEL D. MONTEMARANO, P.A., Baltimore,
Maryland, for Appellant. Robert Reeves Harding, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Timothy Simms appeals his 240 month sentence entered after

remand   for   resentencing   on   his   conviction   for   conspiracy    to

distribute narcotics, in violation of 21 U.S.C. § 846 (2000), and

aiding and abetting, in violation of 18 U.S.C. § 2 (2000).               The

Government has filed a motion which we construe as one for summary

affirmance.

     We grant the Government’s motion for summary affirmance.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                 AFFIRMED




                                     2